Citation Nr: 1219733	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, including secondary to service-connected cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability, including secondary to service-connected cervical spine disability.  

(The issues of entitlement to service connection for a bilateral foot disability, claimed as pes planus and hallux valgus, including secondary to service-connected cervical spine disability and entitlement to an initial rating in excess of 10 percent for a cervical spine disability are the addressed in a separate decision of the Board of Veterans' Appeals, under docket number 05-27 296).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for thoracic and lumbar spine disabilities, including secondary to service-connected cervical spine disability.  

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge with respect to the issues addressed in this decision.  A transcript of that hearing has been associated with the claims file.  

Another hearing was held before a different Veterans Law Judge in November 2007 on the issues that will be addressed under docket number 05-27 296.  No testimony pertaining to the issues addressed in this decision was received at the November 2007 Board hearing.  Therefore, adjudication of the issues on appeal by a panel of Veterans Law Judges is not required.  

In October 2010, the Board remanded the issues for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will address the merits of the claims in this decision.  See Stegall v. West 11 Vet. App. 298 (1998).  
FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's current thoracic spine disability was not incurred in or aggravated by his active military service, and is not proximately due to or aggravated by the service-connected cervical spine disability.  

2.  The most probative evidence of record shows that the Veteran's current lumbar spine disability was not incurred in or aggravated by his active military service, and is not proximately due to or aggravated by the service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in or aggravated by active duty and arthritis of the thoracic spine, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by the cervical spine disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).  

2.  A lumbar spine disability was not incurred in or aggravated by active duty and arthritis of the thoracic spine, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by the cervical spine disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an August 2006 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and the Veteran's statements and personal hearing testimony provided before the undersigned at the RO in May 2010.  

The relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the preponderance of the evidence is against the claim for service connection for thoracic and lumbar spine disabilities, including secondary to service-connected cervical spine disability.  The Veteran's service treatment records show that he was seen in August 1983 for complaints of lower back pain which were stated to have been present for four months.  There was no history of trauma.  In June 1984, he was seen for complaints of upper back pain for two days.  There was no history of recent trauma.  Therefore, the Veteran has one of the elements required to substantiate his claims for service connection, namely evidence of in-service complaints.  

He also has another one of the elements required to substantiate his claims for service connection, namely a current disability.  Private treatment reports as well as the January 2007 VA examination report show that the Veteran has been clinically diagnosed with chronic thoracic and lumbar spine disabilities.  

However, based on the evidence of record, the Board concludes that service connection for thoracic and lumbar spine disabilities, including secondary to service-connected cervical spine disability, may not be granted because the most probative evidence of record (the November 2010 VA examination report) fails to demonstrate that the currently diagnosed disabilities are related to the Veteran's military service, including the complaints documented in service or his service-connected cervical spine disability.  See Winsett, supra.  This opinion was based on a full review of the record, including the private medical statements, the Veteran's statements as well as his reports of continuity of symptomatology, and a thorough clinical evaluation.  The clinician explained that x-rays of the Veteran's thoracic spine were actually within normal limits and there was no clinical pathology related to the thoracic spine.  Additionally, the Veteran's minimal degenerative disc disease at L5-S1 was more likely age-acquired.  The Veteran had one-time complaints in service but no treatment or evaluation for either for many years after his military service.  Finally, there was no plausible link between the cervical spine disability and the changes in his lumbar spine.   See Bloom, supra.  

The private medical statements presented by the Veteran from S.H., D.C., dated in 2006 and 2009 are lacking in probative value because the statements do not comport with the clinical data contained in the record.  In a November 2006 statement, Dr. H. stated that the Veteran's upper back and lower back complaints were due to "previous and progressive degenerative changes" and were "military service related."  However, she did not provide any rationale for her opinion, did not review the Veteran's claims file and did not discuss the absence of treatment for these disabilities for more than 10 years after the Veteran's discharge from service.  The November 2009 statement from P.K.L., D.C., does not proffer an opinion on the etiology of the Veteran's thoracic and lumbar spine disabilities and does not indicate that they are proximately due to or aggravated by the service-connected cervical spine disability.  

Moreover, the Board observes that there are no medical records documenting complaints of mid-back and/or lumbar spine pain or problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 10 years after discharge, and neither arthritis of the thoracic and/or lumbar spine was medically documented within one year of the Veteran's discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the thoracic and lumbar spine until many years (more than 10) after his discharge from active service is against his claims for service connection.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran (as well as his spouse) are competent to report that he injured his back in service and that he has experienced pain in his back since that time.  Nevertheless, they are not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board finds that little probative weight can be assigned to the statements regarding experiencing back pain since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Therefore, the Veteran's and his spouse's statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of chronic mid-back and/or lumbar spine disabilities from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  


ORDER

Service connection for a thoracic spine disability, including secondary to service-connected cervical spine disability, is denied.  

Service connection for a lumbar spine disability, including secondary to service-connected cervical spine disability, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


